SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials [X] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Delaware Group Equity Funds III (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [ X ]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: DELAWARE GROWTH EQUITY FUND (formerly, Delaware American Services Fund) September 23, 2010 Dear Shareholder: As of June 21, 2010, you owned shares of the Delaware Growth Equity Fund.Recently, we sent you proxy materials for the Fund’s Special Meeting of Shareholders scheduled for September 22, 2010.The meeting has been adjourned to October 6, 2010 at 11:00 am Eastern Standard Time.In order to conduct the formal business of the meeting we need sufficient proxy voting participation by shareholders.As of the date of this letter, your vote has not been received.Due to the size of your investment, your vote is important to obtaining a quorum for this meeting. More information regarding this Special Meeting and proposal can be found in the proxy statement.If you would like another copy of the proxy statement, have any proxy-related questions, or would like to vote your proxy by phone, please call 1-877-864-5057 for assistance.Representatives are available between the hours of 9:00 a.m. and 10:00 p.m. Eastern Time. The Board of Trustees has unanimously approved the proposal and recommends that you vote to approve it. Whichever method you choose to vote, your vote matters and will help the Fund obtain the required number of votes to hold the meeting and avoid additional costs of further solicitation.Please help the Fund by taking a moment to cast your vote today. Thank you for your participation. Sincerely, Patrick P. Coyne Chairman, President and Chief Executive Officer 1. Vote by Phone with a Live Representative Today! You may cast your vote by calling our toll-free proxy hotline at 1-877-864-5057. Representatives are available to record your vote Monday through Friday 9:00 a.m. to 10:00 p.m. Eastern Time. 2.Vote by Touch-Tone Phone. You may cast your vote by telephone by calling the toll-free number found on the enclosed proxy ballot(s). 3.Vote via the Internet. You may cast your vote using the Internet by logging onto the Internet address located on the enclosed proxy ballot(s) and following the instructions on the Web site. 4. Vote by Mail. You may cast your vote by signing, dating and mailing the enclosed proxy ballot in the postage-prepaid return envelope provided.If possible, please utilize one of the above voting options so that your vote will be received BEFORE October 6, 2010. Delaware Investments, 2005 Market Street ● Philadelphia, PA 19103 Delaware Investments, a member of Macquarie Group,refers to Delaware Management Holdings, Inc. and its subsidiaries. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. REG/NOBO DELAWARE GROWTH EQUITY FUND (formerly, Delaware American Services Fund) September 23, 2010 Dear Shareholder: As of June 21, 2010, you owned shares of the Delaware Growth Equity Fund.Recently, we sent you proxy materials for the Fund’s Special Meeting of Shareholders scheduled for September 22, 2010.The meeting has been adjourned to October 6, 2010 at 11:00 am Eastern Standard Time.In order to conduct the formal business of the meeting we need sufficient proxy voting participation by shareholders.As of the date of this letter, your vote has not been received.Due to the size of your investment, your vote is important to obtaining a quorum for this meeting. More information regarding this Special Meeting and proposal can be found in the proxy statement.If you would like another copy of the proxy statement, have any proxy-related questions, or would like to vote your proxy by phone, please call 1-877-864-5057 for assistance.Representatives are available between the hours of 9:00 a.m. and 10:00 p.m. Eastern Time. The Board of Trustees has unanimously approved the proposal and recommends that you vote to approve it. Whichever method you choose to vote, your vote matters and will help the Fund obtain the required number of votes to hold the meeting and avoid additional costs of further solicitation.Please help the Fund by taking a moment to cast your vote today. Thank you for your participation. Sincerely, Patrick P. Coyne Chairman, President and Chief Executive Officer 1. Vote by Touch-Tone Phone. You may cast your vote by telephone by calling the toll-free number found on the enclosed proxy ballot(s). 2.Vote via the Internet. You may cast your vote using the Internet by logging onto the Internet address located on the enclosed proxy ballot(s) and following the instructions on the Web site. 3.Vote by Mail. You may cast your vote by signing, dating and mailing the enclosed proxy ballot in the postage-prepaid return envelope provided.If possible, please utilize one of the above voting options so that your vote will be received BEFORE October 6, 2010. Delaware Investments, 2005 Market Street ● Philadelphia, PA 19103 Delaware Investments, a member of Macquarie Group,refers to Delaware Management Holdings, Inc. and its subsidiaries. Macquarie Group refers to Macquarie Group Limited and its subsidiaries and affiliates worldwide. OBO
